Citation Nr: 1038941	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-29 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for right ear hearing loss, as 
the residual of an in-service head injury.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1950 to July 1952.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, inter alia, denied the Veteran's claim for service 
connection for right ear hearing loss.  

This case previously reached the Board in October 2009.  In that 
decision, the Board denied the Veteran's claims for entitlement 
to service connection for the residuals of a head injury and for 
right ear hearing loss.  The Veteran subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2010, the Secretary of Veterans Affairs 
and the Veteran, through his attorney, filed a Joint Motion for 
Remand (Joint Motion) to vacate in part the Board's June 2010 
decision.  In the Joint Motion, the parties requested that the 
Board's denial of the appellant's claim for service connection 
for right ear hearing loss be vacated and remanded to the Board 
for further action.  The appellant decided to abandon his claim 
for entitlement to service connection for residuals of a head 
injury.  The Joint Motion was accepted by the Court in June 2010, 
and the Veteran's claim for service connection for right ear 
hearing loss has been returned to the Board for further 
consideration consistent with the Joint Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran has claimed that he currently experiences right ear 
hearing loss due to an injury wherein he was in a jeep accident 
during service in Korea.  See the Veteran's statement of May 
2007.  He has indicated that at the time he lost an "inner ear 
component (ear bone)" which has caused him to experience hearing 
loss.  Id.; see also the Veteran's March 2008 notice of 
disagreement (NOD), January 2008 statement, and July 2009 
substantive appeal (VA Form 9).  He has also submitted statements 
by his sister, L.H., and by his sister-in-law, A.L., both dated 
in March 2008, which indicate their belief that the Veteran 
experienced such an event, although they do not provide any 
evidence to show their personal knowledge of this event.  The 
Veteran has also submitted a photocopy of what appears to be a 
picture of several unidentified people standing around an Army 
jeep.  However, the photocopy is not of sufficient quality to 
provide any corroborating evidence of the alleged accident, in 
that there is no identifiable damage to the jeep or evidence of 
an injury to the Veteran.  

The Veteran indicated that the accident in which he was injured 
occurred in December 20 or 21, 1950.  See the Veteran's January 
2007 claim, March 2008 NOD, September 2010 Informal Brief of 
Appellant in Appealed Case (Informal Brief), and the May 2007 and 
January 2008 statements.  There is no objective contemporaneous 
evidence to corroborate the Veteran's account of such an injury.  
However, the June 2010 Joint Motion and the September 2010 
Informal Brief have argued that VA has not undertaken sufficient 
efforts to corroborate the Veteran's claim of experiencing such 
an accident.  The Board notes that VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A(a).  In particular, VA is required to obtain relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from 
a Federal department or agency, the efforts to obtain these 
records must continue until they are obtained unless it is 
reasonably certain they do not exist or that further efforts to 
obtain them would be futile.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).

With regards to the alleged accident, the Veteran has indicated 
that this occurred in December 1950, and that he was injured and 
treated at "Mason, Korea," and that the accident involved 
subsequent disciplinary action against a "MP Corporal."  See 
the Veteran's the May 2007 and January 2008 statements, and March 
2008 NOD, as well as the September 2010 Informal Brief.  The 
Veteran's service personnel records (SPRs) have not been 
obtained, nor does the record document any attempt by the AOJ to 
specifically corroborate the Veteran's account of a jeep accident 
or subsequent disciplinary action taken against a Corporal.  As 
such, the Veteran has provided a sufficiently specific date or 
location for these events, such that the AOJ should make an 
attempt to confirm the alleged jeep accident.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (in the case of records requested to corroborate 
a claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).  Therefore, in accordance 
with the Joint Motion, it is appropriate for the AOJ to attempt 
to obtain the Veteran's SPRs to attempt to confirm the dates that 
the Veteran served in Korea, and whether or not the Veteran was 
involved in a jeep accident during his service.  

The AOJ should contact the National Personnel Records Center 
(NPRC) to obtain the Veteran's SPRs, to confirm the dates of the 
Veteran's service in Korea and the units to which he was assigned 
during that period.

Then, the AOJ should contact the U.S. Army Joint Services and 
Research Center (JSRRC), or other agency which might have records 
of the alleged jeep accident, as appropriate, and provide a 
description of his alleged in-service accident in order to 
attempt to verify this event.  In this case, the AOJ should 
provide the JSRRC or other appropriate agency with the complete 
details of the Veteran's alleged accident.  Any request should 
ask for information relating to a Jeep accident in December 1950, 
or December 1951, to allow for error on the part of the Veteran 
given the length of time since the incident which might affect 
his memory of the specific date involved.

Second, the June 2010 Joint Motion and the September 2010 
Informal Brief both noted that the Board had concluded that the 
Veteran had not competently identified right ear hearing loss per 
38 C.F.R. § 3.385, and indicated that the Board failed to 
determine if the Veteran was competent to indicate such a 
disorder.  With regard to lay evidence, the Federal Circuit Court 
recently held that lay evidence, when competent, can establish a 
nexus between the Veteran's disability and an in-service disease 
or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  In this regard, the Veteran is competent to provide 
evidence that he experiences the effects of right ear hearing 
loss, and to provide evidence of the effects of such hearing 
loss.  Jandreau, 492 F.3d at 1377.  As such, the Veteran's 
statements of experiencing right ear hearing loss, and the 
statement provided by his sister L.H., provide some evidence that 
the Veteran experiences right ear hearing loss, but not 
sufficient evidence to show right ear hearing loss as defined by 
38 C.F.R. § 3.385.

In addition, the Veteran has claimed that his right ear hearing 
loss was caused by a head injury.  See the Veteran's May 2007 and 
January 2008 statements, March 2008 notice of disagreement (NOD), 
and the July 2009 VA Form 9.  The Veteran has indicated that this 
is specifically due to the fact that he lost an inner ear 
component which caused his right ear hearing loss.  Id.  The 
Veteran has also asserted that a piece of glass was lodged in his 
ear which has affected his hearing.  See the Veteran's January 
2008 statement.  As noted above, the Veteran's STRs do not 
document the accident alleged.  However, the Veteran's STRs do 
document that the Veteran lacerated his face in December 1951, 
and indicate that this is because he "[t]ripped on an object in 
his company area, at approx. 1500 hours, 21 Dec 1951."  This 
incident is also documented in the Hospital Admission Card data 
files created by the Office of the Surgeon General, Department of 
the Army, which the Veteran obtained from the National Personnel 
Records Center (NPRC).  As such, there is evidence that the 
Veteran injured his head during service.  

Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes 
"providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  The standard for requiring a VA medical 
examination is "an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability."  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, 
the standard for requiring a VA medical examination is quite low.  
It is unclear from the record whether the Veteran meets the 
threshold minimum requirements of § 3.385 to consider the extent 
of his right ear hearing loss a disability by VA standards, or if 
any such hearing loss may be medically linked to any in-service 
injury.  However the record does contain evidence of an injury as 
well as evidence of current right ear hearing loss.  Therefore, 
to comply with the requirements of the June 2010 Joint Motion and 
the Court's decision in McLendon, a VA medical examination and 
opinion are needed to determine whether he now satisfies these 
threshold minimum requirements of § 3.385 and, if he does, to 
determine whether any current right ear hearing loss is connected 
to his military service, and in particular to any in-service 
injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for right ear hearing 
loss, and attempt to obtain records from 
each health care provider that he 
identifies who might have available 
records of such treatment.  If records 
are unavailable and future attempts to 
retrieve the records are futile, 
notations to that effect should be 
annotated to the claims folder.

2.	The AOJ must take appropriate action to 
confirm the in-service jeep accident 
which has been adequately identified by 
the Veteran, any attempt to confirm the 
accident should include consideration of 
any new evidence submitted:

A)  The AOJ should contact the National 
Personnel Records Center (NPRC) to 
obtain the Veteran's service personnel 
records (SPRs), to show the Veteran's 
dates of service in South Korea, and 
to corroborate whether or not he 
experienced a vehicular accident 
during his service in Korea.  

B)	Then, the AOJ should request a search 
to confirm the Veteran's alleged 
accident by contacting the JSRRC, or 
other appropriate agency if the AOJ 
determines that another entity would 
hold the appropriate records.  In 
particular, the AOJ must attempt to 
confirm whether or not the Veteran, or 
a Corporal, were involved in a jeep 
accident in December 1950, or in 
December 1951, and if any disciplinary 
action was taken against the Corporal 
serving in Korea at around that time. 

	In attempting to confirm the Veteran's 
alleged accident, a copy of the Veteran's 
DD Form 214, personnel records, and his 
description of the alleged accident, 
should be forwarded to JSRRC, or other 
appropriate agency, along with the 
request.  This request should include a 
request for records relevant to the 
Veteran's unit or higher command, such as 
the available unit history, command 
diary, higher command history, and the 
like, as necessary to disclose the events 
at the location where the Veteran was 
stationed in Korea.  

3.	After attempting to confirm the Veteran's 
alleged accident, the AOJ should prepare 
a memorandum and associate it with the 
claims file that reviews all of the steps 
taken to corroborate the Veteran's claim 
of experiencing such an accident.

	After all relevant evidence has been 
obtained, arrange for the Veteran to 
undergo an appropriate VA audiology 
examination by an ear, nose, and throat 
(ENT) specialist to determine the nature 
and extent of his right ear hearing loss 
as defined by VA regulation, 38 C.F.R. 
§ 3.385 (2010).  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences on this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  The specific results of this 
test should be set forth in the 
examination report.  

	The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

A)	 The VA medical examiner should 
provide a comprehensive diagnosis and 
history of any current right ear 
hearing loss that the Veteran is 
experiencing.  This should include any 
relevant history provided by the 
Veteran.

B)	Based on the test results and review 
of the claims file, and assuming the 
Veteran has sufficient hearing loss to 
meet the threshold minimum 
requirements of 38 C.F.R. § 3.385, the 
examiner should indicate whether it is 
at least as likely as not that any 
current right ear hearing loss is the 
result of his military service - and, 
in particular, due to any head injury 
he experienced.  

	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

4.	Then review the Veteran's claims file and 
ensure that the foregoing development 
action has been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication.

5.	After completing the above development, 
the AOJ should readjudicate the issue of 
service connection for right ear hearing 
loss, as a residual of an inservice head 
injury, considering any new evidence 
secured since the July 2009 statement of 
the case (SOC).  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



